Citation Nr: 1327147	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-09 725	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for a psychiatric disorder to include depression, anxiety, and posttraumatic stress disorder. 

4.  Entitlement to a compensable rating for right foot arthritis 

5.  Entitlement to a compensable rating for left foot arthritis.

6.  Entitlement to a compensable rating for right hand arthritis.

7.  Entitlement to a compensable rating for left hand arthritis.  

8.  Entitlement to a compensable rating before August 23, 2011, and a rating higher than 10 percent from August 23, 2011, for right elbow arthritis.  


9.  Entitlement to a compensable rating before August 23, 2011, and a rating higher than 10 percent from August 23, 2011, for right wrist arthritis. 

10.  Entitlement to a compensable rating before August 23, 2011, and a rating higher than 10 percent from August 23, 2011, for right knee arthritis.

11. Entitlement to a compensable rating before August 23, 2011, and a rating higher than 10 percent from August 23, 2011, for left wrist arthritis.  

12.  Entitlement to a compensable rating before August 23, 2011, and a rating higher than 10 percent from August 23, 2011, for left ankle arthritis. 

13.  Entitlement to a rating higher than 10 percent for left elbow arthritis.

14.  Entitlement to a rating higher than 10 percent for left knee arthritis.  

15.  Entitlement a rating higher than 10 percent for right ankle arthritis.  

16.  Entitlement to a rating higher than 10 percent for actinic keratosis and solar keratosis of the face, neck and head.  

17.  Entitlement to a total disability rating for compensation based on individual unemployability before August 23, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1972 to November 1992 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal in a rating decision in December 2011, the RO increased the ratings for arthritis of the right elbow, right wrist, right knee, left wrist, and left ankle to 10 percent each and granted a total disability rating for compensation based on individual unemployability all effective from August 23, 2011, creating staged ratings the disabilities during the period of the appeal.  

The individual claims of service connection for depression, anxiety, and posttraumatic stress disorder have been recharacterized as a single claim for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the claims pending before the Board. 






CONCLUSION OF LAW

Pursuant to 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002) and 38 C.F.R. § 20.204  (2012), the criteria for withdrawal of the appeal of the following claims have been met:

The claim to reopen service connection for hypertension; 

Service connection for allergies and for a psychiatric disorder to include depression, anxiety, and posttraumatic stress disorder;  

Compensable ratings for arthritis of the right foot, left foot, right hand, and left hand; 

Compensable ratings before August 23, 2011, and ratings higher than 10 percent from August 23, 2011, for arthritis of the right elbow, right wrist, right knee, left wrist, and left ankle; 

Ratings higher than 10 percent for arthritis of the left elbow, left knee, and right ankle; 

A rating higher than 10 percent for actinic keratosis and solar keratosis of the face, neck and head; and,   

A total disability rating for compensation based on individual unemployability before August 23, 2011. 

REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  The withdrawal may be made by the Veteran.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.  In March 2009, the Veteran perfected an appeal to the Board of the current claims.


In a written statement in July 2013, and prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal on the pending claims before the Board. 

The Veteran stated that after reviewing his options he elected to withdraw the appeal, because he was satisfied with the current status of his claims and he was no longer pursuing the appeal.  The Veteran's written statement of the withdrawal of the appeal is in accordance with 38 U.S.C.A. § 7105(d)(5) and 38 C.F.R. § 20.204. 

As the Veteran withdrew his appeal, the Board does not have appellate jurisdiction to review the appeal and the appeal is dismissed. 

ORDER

The appeal of the claim to reopen service connection for hypertension; of the claims of service connection for allergies and for a psychiatric disorder to include depression, anxiety, and posttraumatic stress disorder; of the claims for compensable ratings for arthritis of the right foot, left foot, right hand, and left hand; of the claims for compensable ratings before August 23, 2011, and ratings higher than 10 percent from August 23, 2011, for arthritis of the right elbow, right wrist, right knee, left wrist, and left ankle; of the claims for a rating higher than 10 percent for arthritis of the left elbow, left knee, and right ankle; of the claim for a rating higher than 10 percent for actinic keratosis and solar keratosis of the face, neck and head; and, of the claim for a total disability rating for compensation based on individual unemployability before August 23, 2011, is dismissed. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


